Case 18-12684-LSS   Doc 483-1   Filed 07/15/19   Page 1 of 4



                       Exhibit A
                                                Case 18-12684-LSS        Doc 483-1         Filed 07/15/19    Page 2 of 4


                                                                        Fairway Energy, LP, et al .
                                                                      Exhibit A - Tabulation Summary

                                                                   Number Accepting   Number Rejecting   Amount Accepting   Amount Rejecting
Class                       Class Description                                                                                                  Class Voting Result
                                                                         %                  %                  %                  %
                                                                          3                   0           $2,250,000.00          $0.00
 2      Senior Secured Lender Allowed Prepetition Secured Claims                                                                                     Accept
                                                                        100%                 0%               100%                0%
                                                                         14                   0          $135,472,808.49         $0.00
 4                 Allowed General Unsecured Claims                                                                                                  Accept
                                                                        100%                 0%               100%                0%




                                                                                  Page 1
Case 18-12684-LSS   Doc 483-1   Filed 07/15/19   Page 3 of 4



                       Exhibit B
                                                                                   Case 18-12684-LSS       Doc 483-1       Filed 07/15/19   Page 4 of 4




                                                                                                        Fairway Energy, LP, et al.
                                                                                    Exhibit B ‐ Report of Non‐Security Ballots Excluded from Tabulation



Plan Class       Plan Class Description                                      Creditor Name                                              Voting Amount           Accept/Reject                               Reason(s) for Exclusion
                                                                                                                                                                                Holder did not Indicate Vote to Accept or Reject the Plan; Holder not Entitled
    4        Allowed General Unsecured Claims   Falcon Global Partners LLC                                                                          $5,000.00       N/A         to Vote on the Plan


    4        Allowed General Unsecured Claims   Falcon Global Partners LLC                                                                          $5,000.00      Accept       Holder not Entitled to Vote on the Plan


    4        Allowed General Unsecured Claims   Swyka, Jr., Nicholas L.                                                                             $4,020.00      Accept       Superseded by Later Receievd Valid Ballot Included in Final Tabulation


    4        Allowed General Unsecured Claims   Swyka, Jr., Nicholas L.                                                                             $4,020.00      Accept       Duplicate of Valid Ballot Included in Final Tabulation


    4        Allowed General Unsecured Claims   Swyka, Nicholas L.                                                                                  $4,020.00      Accept       Duplicate of Valid Ballot Included in Final Tabulation




                                                                                                                  Page 1
